Case: 15-12641     Date Filed: 06/14/2016   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-12641
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 3:14-cr-00098-MCR-10

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

NASTASSJA N. SASSAU,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                  (June 14, 2016)

Before MARTIN, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Nastassja Sassau pleaded guilty to one count of conspiracy to commit money

laundering in violation of 18 U.S.C. § 1956 and one count of making a false

statement in furtherance of a criminal conspiracy. She was sentenced to 30 months

in prison plus three years of supervised release. Sassau filed a timely notice of
               Case: 15-12641      Date Filed: 06/14/2016   Page: 2 of 2


appeal through her lawyer Sharon K. Wilson on June 11, 2015. On September 18,

2015, Wilson filed a motion to withdraw from the appeal. The motion included a

brief based on Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), explaining

that Wilson had examined the record in Sassau’s case and concluded that an appeal

would be wholly frivolous. In particular, the brief analyzed five potential issues

that could have been raised on appeal and concluded that none had any merit. This

Court’s Acting Clerk of Court then informed Sassau of her right to respond to

Wilson’s motion. Sassau responded by filing a pro se brief raising issues related to

the calculation of her sentence.

      Our independent review of the entire record reveals that Wilson’s assessment

of the relative merit of the appeal is correct. This includes both the issues identified

in Wilson’s brief and other issues that are apparent from Sassau’s pro se brief and

the record in her case. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Sassau’s convictions and sentences are AFFIRMED.




                                           2